DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive.  Applicant’s argument on page 9-10 of the brief that the art of record fails to disclose concurrently displaying, on the display: a plurality of representations of content items that a user of the electronic device has viewed on the electronic device, wherein a first representation of a first content item of the plurality of representations has a current focus, and the plurality of representations of content items are arranged according to a recency with which the user of the electronic device viewed the corresponding content items; and a representation of content from the first content item, wherein the plurality of representations of the content items are overlaid over the representation of the content from the first content item is understood, but the examiner disagrees.

Regarding disclosing concurrently displaying, on the display: a plurality of representations of content items that a user of the electronic device has viewed on the electronic device, wherein a first representation of a first content item of the plurality of representations has a current focus, Onogi (fig. 9-10, paragraphs 98-101) discloses a multiple content display mode, wherein thumbnail images surrounding a displayed main 

Regarding disclosing and the plurality of representations of content items are arranged according to a recency with which the user of the electronic device viewed the corresponding content items, Seo (fig. 1 and 14, paragraphs 124-125 wherein selectable items are listed according to previously viewed order).

Regarding disclosing and a representation of content from the first content item, wherein the plurality of representations of the content items are overlaid over the representation of the content from the first content item, Kim (fig. 6B, paragraph 73) discloses multiple images overlaying a main image being displayed

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 10,116,996 in view of Kim (US 2008/0307458).  Although the claims are not identical, both sets of claims disclose a plurality of representations of content items that a user of the electronic device has viewed on the electronic device, wherein a first representation of a first content item of the plurality of representations has a current focus, and the plurality of representations of content items are arranged according to a recency with which the user of the electronic device viewed the corresponding content items; while concurrently displaying the plurality of representations of content items and the representation of content from the first content item, receiving, via the one or more input devices, a sequence of one or more inputs selecting the first representation of the first content item; and in response to receiving the sequence of one or more inputs selecting the first representation of the first content item, playing, on the display, the first content item.  However the patent is silent in regards to disclosing a representation of content from the first content item, wherein the plurality of representations of the content items are overlaid over the representation of the content from the first content item.
Kim discloses a representation of content from the first content item, wherein the plurality of representations of the content items are overlaid over the representation of the content from the first content item (fig. 6B, pg. 5, paragraph 73 wherein secondary content windows are overlaid on a main content presentation).   Kim (paragraph 73) provides motivation to combine the references wherein sub window channels are related to the main content display.  All of the elements are known.  Combining the patent with Kim would yield the instant claims.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-13 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onogi (US 2011/0047513), hereinafter referred to as Onogi, in view of .

9.	Regarding claim 1, Onogi discloses a method comprising:  at an electronic device (fig. 1, 4, 10-21) in communication with a display (fig. 1, 4, 10-21) and one or more input devices (fig. 22-23):  concurrently displaying, on the display:  a plurality of representations of content items that a user of the electronic device has viewed on the electronic device, wherein a first representation of a first content item of the plurality of representations has a current focus (fig. 9-10, paragraphs 98-101 discloses a multiple content display mode, wherein thumbnail images surrounding a displayed main image.  Also allowing for user selection of thumbnail image to replace main larger image displayed and become the focus image.  The larger main image is the focus, wherein the thumbnail images are not the focus).	
However Onogi is silent in regards to disclosing the plurality of representations of content items are arranged according to a recency with which the user of the electronic device viewed the corresponding content items.
Seo discloses the plurality of representations of content items are arranged according to a recency with which the user of the electronic device viewed the corresponding content items (fig. 1 and 14, paragraphs 124-125 wherein selectable items are listed according to previously viewed order).  Seo (paragraph 124) provides motivation to combine the references wherein previously viewed content is listed for viewer selection.  All of the elements are known.  Combing the references would yield the instant claims wherein selectable content representations are arranged on display 
Seo discloses while concurrently displaying the plurality of representations of content items and the representation of content from the first content item, receiving, via the one or more input devices, a sequence of one or more inputs selecting the first representation of the first content item (fig. 14, paragraphs 125-126 wherein user makes content selection to view video 2, and highlights selection),
However Onogi and Seo are silent in regards to disclosing a representation of content from the first content item, wherein the plurality of representations of the content items are overlaid over the representation of the content from the first content item, and in response to receiving the sequence of one or more inputs selecting the first representation of the first content item, playing, on the display, the first content item.
Kim discloses a representation of content from the first content item, wherein the plurality of representations of the content items are overlaid over the representation of the content from the first content item (fig. 6B, paragraph 73 wherein selectable sub-screens are overlaid on a main content screen);
and in response to receiving the sequence of one or more inputs selecting the first representation of the first content item, playing, on the display, the first content item (fig. 6B, paragraph 87 wherein user content selection plays on the whole screen).  Kim (paragraph 73) provides motivation to combine the references wherein a multi-channel display features a sub-channel overlaying on top of a main content window.  All of the elements are known.  Combining the references would yield the instant claims wherein selectable content windows are overlaid over a main content window of content.  

10.	Regarding claim 2, Onogi discloses the method of claim 1, wherein the representation of the content from the first content item is displayed larger than the plurality of representations of the content items, including the first representation of the first content item (fig. 13-14 and 16 wherein thumbnail images are smaller than main represention).

11.	Regarding claim 3, Kim discloses the method of claim 1, further comprising:  while concurrently displaying the plurality of representations of content items and the representation of the content from the first content item, receiving, via the one or more input devices, an input corresponding to a request to move the current focus from the first representation of the first content item to a third representation of a third content item of the plurality of representations (fig. 1, 4-6, paragraphs 31 and 65 wherein received user input selection, causes selection to be displayed in a full screen view of the selection to be rendered).
Seo discloses in response to receiving the input corresponding to the request to move the current focus from the first representation of the first content item to the third representation of the third content item:  scrolling through the plurality of representations of content items in accordance with the input corresponding to the request to move the current focus from the first representation of the first content item to the third representation of the third content item, including modifying positions of the plurality of (fig. 14, paragraphs 125-126 wherein user scrolls thru the selectable content, and highlights selection of Video 2 as the content selection).

12.	Regarding claim 4, Seo discloses the method of claim 3, wherein scrolling through the plurality of representations of content items includes causing one or more representations of content items, arranged according to a recency with which the user of the electronic device viewed the corresponding content items, to be displayed on the display that were not displayed before the input corresponding to the request to move the current focus from the first representation of the first content item to the third representation of the third content item was received (fig. 1 and 14, paragraphs 124-125 wherein selectable items are listed according to previously viewed order, wherein user moves cursor highlight focus from video 1 to video 3).

13.	Regarding claim 5, Onogi discloses the method of claim 1, further comprising concurrently displaying, on the display:  the plurality of representations of content items (fig. 13-14 and 16, paragraph 139-140).
Seo discloses the representation of the content from the first content item (fig. 3); 
and an indication of a source of the first content item (fig. 3).

14.	Regarding claim 6, Seo discloses the method of claim 1, wherein the plurality of content items includes a content item from a first source and a content item from a (fig. 3 wherein content provider sources are listed with displayed channels)

15.	Regarding claim 7, Onogi discloses the method of claim 1, wherein respective representations of the plurality of representations of content items include respective textual descriptions of the respective content items (fig. 13-15, paragraph 140 wherein textual information is included with selectable thumbnail image).

16.	Regarding claim 8, Seo discloses the method of claim 1, wherein respective representations of the plurality of representations of content items include respective artwork from the respective content items (fig. 3 wherein artwork is displayed with selectable channel).

17.	Regarding claim 9, Onogi discloses the method of claim 1, further comprising:  concurrently displaying, on the display:  the plurality of representations of content items (fig. 13-14 and 16, paragraph 139-140);
Seo discloses the representation of the content from the first content item (fig. 3); 
and an indication of a reason why the first content item is included in the plurality of content items (fig. 3 wherein selectable listings listed as previously viewed content).

18.	Regarding claim 10, Onogi discloses the method of claim 1, further comprising:  concurrently displaying, on the display:  the plurality of representations of content items (fig. 13-14 and 16, paragraph 139-140).
(fig. 3); 
and an indication of the user's past viewing activity of the first content item (fig. 3 wherein channel selectable windows are in order of most recently viewed).

19.	Regarding claim 11, Onogi, Seo and Kim do not specifically disclose the method of claim 1, wherein the plurality of representations of content items includes a representation of a collection of episodic content.
However, Onogi (fig. 9 discloses the content of TV A, TV B, and/or TV C can be represented in the thumbnails. Furthermore, it is well known in the art that TV shows can be a series of episodes. Therefore TV A can be set to represent episode 1 of a series and TV B episode 2 and TV C episode 3).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the above feature to Onogi-Seo-Kim because the addition of this feature would enhance the versatility of Onogi-Seo-Kim.

20.	Regarding claim 12, Onogi, Seo and Kim do not specifically disclose the method of claim 11, wherein the collection of episodic content is a television series.  However it would have been obvious to a person having ordinary skill in the art at the time the invention was made to also add the above feature to Onogi-Seo-Kim in the same fashion as claim 11 because the addition of this feature would enhance the versatility of Onogi-Seo Kim. 

(fig. 6B, paragraph 87 wherein user content selection plays on the whole screen); 
Onogi discloses in response to receiving the input selecting the representation of the application, launching the application on the electronic device (fig. 28-29, paragraph 188-190 wherein application launch activates a user operated cursor).

22.	Regarding claim 17, Onogi discloses an electronic device, comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:  concurrently displaying, on the display:  a plurality of representations of content items that a user of the electronic device has viewed on the electronic device, wherein a first representation of a first content item of the plurality of representations has a current focus (fig. 9-10, paragraphs 98-101 discloses a multiple content display mode, wherein thumbnail images surrounding a displayed main image.  Also allowing for user selection of thumbnail image to replace main larger image displayed and become the focus image.  The larger main image is the focus, wherein the thumbnail images are not the focus).
	However Onogi is silent in regards to disclosing the plurality of representations of content items are arranged according to a recency with which the user of the electronic device viewed the corresponding content items.
(fig. 1 and 14, paragraphs 124-125 wherein selectable items are listed according to previously viewed order).  Seo (paragraph 124) provides motivation to combine the references wherein previously viewed content is listed for viewer selection.  All of the elements are known.  Combing the references would yield the instant claims wherein selectable content representations are arranged on display for selection order or recency.  Therefore the invention would have been obvious to one ordinary skill in the art before the filing date of the claimed invention.
Seo discloses while concurrently displaying the plurality of representations of content items and the representation of content from the first content item, receiving, via the one or more input devices, a sequence of one or more inputs selecting the first representation of the first content item (fig. 14, paragraphs 125-126 wherein user makes content selection to view video 2, and highlights selection).
However Onogi and Seo are silent in regards to disclosing and a representation of content from the first content item, wherein the plurality of representations of the content items are overlaid over the representation of the content from the first content item, and in response to receiving the sequence of one or more inputs selecting the first representation of the first content item, playing, on the display, the first content item.
Kim discloses and a representation of content from the first content item, wherein the plurality of representations of the content items are overlaid over the representation of the content from the first content item (fig. 6B, paragraph 73 wherein selectable sub-screens are overlaid on a main content screen);
(fig. 6B, paragraph 87 wherein user content selection plays on the whole screen).  Kim (paragraph 73) provides motivation to combine the references wherein a multi-channel display features a sub-channel overlaying on top of a main content window.  All of the elements are known.  Combining the references would yield the instant claims wherein selectable content windows are overlaid over a main content window of content.  Therefore the invention would have been obvious to one ordinary skill in the art before the filing date of the claimed invention.

23.	Regarding claim 18, Onogi discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device in communication with a display and one or more input devices, cause the electronic device to perform a method comprising: concurrently displaying, on the display:  a plurality of representations of content items that a user of the electronic device has viewed on the electronic device, wherein a first representation of a first content item of the plurality of representations has a current focus (fig. 9-10, paragraphs 98-101 discloses a multiple content display mode, wherein thumbnail images surrounding a displayed main image.  Also allowing for user selection of thumbnail image to replace main larger image displayed and become the focus image.  The larger main image is the focus, wherein the thumbnail images are not the focus).

	Seo discloses the plurality of representations of content items are arranged according to a recency with which the user of the electronic device viewed the corresponding content items (fig. 1 and 14, pg. 6, paragraphs 124-125 wherein selectable items are listed according to previously viewed order).  Seo (paragraph 124) provides motivation to combine the references wherein previously viewed content is listed for viewer selection.  All of the elements are known.  Combing the references would yield the instant claims wherein selectable content representations are arranged on display for selection order or recency.  Therefore the invention would have been obvious to one ordinary skill in the art before the filing date of the claimed invention.
	Seo discloses while concurrently displaying the plurality of representations of content items and the representation of content from the first content item, receiving, via the one or more input devices, a sequence of one or more inputs selecting the first representation of the first content item (fig. 14, paragraphs 125-126 wherein user makes content selection to view video 2, and highlights selection).	
	However Onogi and Seo are silent in regards to disclosing a representation of content from the first content item, wherein the plurality of representations of the content items are overlaid over the representation of the content from the first content item, and in response to receiving the sequence of one or more inputs selecting the first representation of the first content item, playing, on the display, the first content item.
(fig. 6B, paragraph 73 wherein selectable sub-screens are overlaid on a main content screen);
	and in response to receiving the sequence of one or more inputs selecting the first representation of the first content item, playing, on the display, the first content item (fig. 6B, pg. 6, paragraph 87 wherein user content selection plays on the whole screen).  Kim (paragraph 73) provides motivation to combine the references wherein a multi-channel display features a sub-channel overlaying on top of a main content window.  All of the elements are known.  Combining the references would yield the instant claims wherein selectable content windows are overlaid over a main content window of content.  Therefore the invention would have been obvious to one ordinary skill in the art before the filing date of the claimed invention.

24.	Regarding claim 19, Onogi discloses the method of claim 1, wherein the plurality of representations of content items includes a second representation of a second content item, the method further comprising: while concurrently displaying the plurality of representations of content items and the representation of the content from the first content item, receiving, via the one or more input devices, an input corresponding to a request to move the current focus from the first representation of the first content item to a second representation of a second content item (fig. 10, paragraphs 99-100 wherein user selection of thumbnail with remote control causes the system to switch the main image displayed in the larger display window of a multiple content display to that of the selected thumbnail image); 
and in response to receiving the input corresponding to the request to move the current focus from the first representation of the first content item to the second representation of the second content item: moving the current focus from the first representation of the first content item to the second representation of the second content item (fig. 10, paragraphs 99-102 wherein user selection of thumbnail with remote control causes the system to switch the main image displayed in the larger display window of a multiple content display to that of the selected thumbnail image); 
ceasing the display of the representation of the content from the first content item (fig. 10, paragraphs 99-102 wherein user selection of thumbnail with remote control causes the system to switch the main image displayed in the larger display window of a multiple content display to that of the selected thumbnail image, wherein second image replaces first image in larger main display); 
and concurrently displaying, on the display, the plurality of representations of content items and a representation of content from the second content item (fig. 10, paragraphs 99-102 wherein user selection of thumbnail with remote control causes the system to switch the main image displayed in the larger display window of a multiple content display to that of the selected thumbnail image).

Allowable Subject Matter
25.	Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carpenter (US Patent No. 8,683,512) discloses interactive television application with navigable cells and regions.  Oosterhout (US Patent No. 6,405,371) discloses navigating through television programs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CNH/
/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424